

114 S29 IS: Respect for Marriage Act
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 29IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mrs. Feinstein (for herself, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mrs. Boxer, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Coons, Mr. Durbin, Mr. Franken, Mrs. Gillibrand, Mr. Heinrich, Ms. Hirono, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Murphy, Mrs. Murray, Mr. Peters, Mr. Reed, Mr. Reid, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mrs. Shaheen, Ms. Stabenow, Mr. Tester, Mr. Udall, Mr. Warner, Ms. Warren, Mr. Whitehouse, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo repeal the Defense of Marriage Act and ensure respect for State regulation of marriage.1.Short titleThis Act may be cited as the
			 Respect for Marriage
			 Act.2.Repeal of
			 section added to title 28, United States Code, by section 2 of the Defense
			 of
			 Marriage ActSection 1738C of
			 title 28, United States Code, is repealed, and the table of sections at
			 the
			 beginning of chapter 115 of title 28, United States Code, is amended by
			 striking the item relating to that section.3.Marriage
			 recognitionSection 7 of title
			 1, United States Code, is amended to read as follows:7.Marriage(a)For the purposes of any Federal law in
				which marital status is a factor, an individual shall be considered
			 married if
				that individual’s marriage is valid in the State where the marriage
			 was entered
				into or, in the case of a marriage entered into outside any State,
			 if the
				marriage is valid in the place where entered into and the marriage
			 could have
				been entered into in a State.(b)In this section,
				the term State means a State, the District of Columbia, the
				Commonwealth of Puerto Rico, or any other territory or possession
			 of the United
				States..
				